DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hazumi et al. (JP 2015005605 A - see attached machine translation) in view of Crist et al. (US 2015/0194551) and further in view of Morad et al. (US 2015/0349703).
	Regarding claim 8, Hazumi discloses a solar module of a solar panel (Fig. 3; fifth paragraph on second page) comprising: a plurality of groups, each of which includes a plurality of rectangular half-cut solar cells (Fig. 3; fourth full paragraph on page 5).
	While Hazumi does disclose the half-cut solar cells are connected in series (fifth full paragraph on page 5), Hazumi does not explicitly disclose each of the half-cut solar cells having a short side as a first electrode side and a second electrode side opposing the first electrode side, with the short side being less than a long side, the long side a distance between the first electrode side and the second electrode side, wherein in each of the plurality of groups, all of the half-cut solar cells are arranged in a row by the short side and electrically connected in series only with the short side, and all of the half-cut solar cells are free from being electrically connected in series with the long side.
	Crist discloses a solar module comprising: a plurality of groups (shown in Fig. 3A), each of which includes a plurality of solar cells having a short side as a first electrode side and a second electrode side opposing the first electrode side ([0029] L7-8), with the short side being less than a long side, the long side being a distance between the first electrode side and the second electrode side, wherein in each of the plurality of groups, all of the plurality of solar cells are arranged in a row by the short side and electrically connected in series only with the short side, and all of the solar cells are free from being electrically connected in series with the long side ([0029] L7-8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the half-cut solar cells of Hazumi such that each of the solar cells has a short side as a first electrode side and a second electrode side opposing the first electrode side, as disclosed by Crist, because as evidenced by Crist, electrically connecting short sides of adjacent solar cells in a photovoltaic module amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when electrically connecting short sides of the half-cut solar cells of Hazumi based on the teaching of Crist.
	Modified Hazumi discloses a bypass diode connected with the short sides of the outermost half-cut solar cells in the row and electrically connected with the short sides of the half-cut solar cells (Hazumi - D1j in Fig. 3 as modified by Crist; Hazumi - last paragraph on page 5), wherein the solar module is rectangular, wherein the long sides of the half-cut solar cells, a direction of series connection of the half-cut solar cells in each of the groups, and a lengthwise direction of the solar module are all parallel to one another (Fig. 3 of Hazumi as modified by Crist), and wherein the plurality of groups are arranged in arrays along the width of the solar module (Hazumi - Fig. 3).
	Modified Hazumi does not explicitly disclose a carrier having two glass sheets, wherein the half-cut solar cells are laminated between the two glass sheets.
	Morad discloses a solar module and further discloses a carrier having two glass sheets ([0173]), wherein the solar cells are between the two glass sheets ([0173])
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a carrier having two glass sheets, as disclosed by Morad, in the solar module of modified Hazumi, because as taught by Morad, encapsulating in a thermoplastic olefin polymer sandwiched between glass front and back sheets enhances the robustness of the module with respect to thermal damage ([0005]).
	While modified Hazumi does not explicitly disclose the solar module has its length at least two times greater than its width, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation “used on buildings”, the limitation is directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations “half-cut” and “laminated”, the limitations are directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding clam 10, modified Hazumi discloses all the claim limitations as set forth above.  Modified Hazumi further discloses the groups are formed in an even number (Hazumi - Figure 3).
	Regarding claim 11, modified Hazumi discloses all the claim limitations as set forth above.  Modified Hazumi further discloses each of the solar cells in each of the groups includes a conductive material electrically connected to the first electrode side and the second electrode side (Crist - [0022] - [0023]).
	Regarding claim 12, modified Hazumi discloses all the claim limitations as set forth above.  Modified Hazumi further discloses the conductive material is disposed in the direction of the series connection (Crist - [0022] - [0023]).
	Regarding claim 13, modified Hazumi discloses all the claim limitations as set forth above.  Modified Hazumi further discloses the carrier includes a receiving area for the solar cells to be placed therewithin (Morad - [0173] - receiving area is area between the glass sheets).
	Regarding claim 14, modified Hazumi discloses all the claim limitations as set forth above.  Modified Hazumi further discloses the at least one bypass diode is disposed on a periphery of the receiving area (Hazumi - Fig. 3).	


Response to Arguments
Applicant’s arguments with respect to claims 8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on Crist and/or Morad for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726